Case: 21-20278     Document: 00516271441         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 7, 2022
                                  No. 21-20278                          Lyle W. Cayce
                                                                             Clerk

   Sam Barr,

                                                           Plaintiff—Appellant,

                                       versus

   Stripes L.L.C.;
   Energy Transfer Partners L.P./Sunoco L.P.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-296


   Before King, Jones, and Duncan, Circuit Judges.
   Per Curiam:*
          Sam Barr accuses his former employer, Stripes LLC, of discriminating
   against him because of his age, creating a hostile work environment, and
   retaliating against him in violation of the Age Discrimination in Employment
   Act (“ADEA”), 29 U.S.C. §§ 621, et seq., and Chapter 21 of the Texas Labor


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20278          Document: 00516271441              Page: 2    Date Filed: 04/07/2022




                                           No. 21-20278


   Code. Following Barr’s case-in-chief at trial, the district court granted
   Stripes’s motion for judgment as a matter of law, finding that Barr failed to
   exhaust his administrative remedies for his state claims and failed to timely
   file his federal claims. For the following reasons, we AFFIRM.
                                       BACKGROUND
    I.    The Alleged Age Discrimination
          Sam Barr worked for Stripes as a stocker at one of its gas station
   convenience stores from October 2010 until he was terminated on March 3,
   2016. Unsurprisingly, both parties provide vastly different theories regarding
   the reason for Barr’s termination.                 Stripes asserts that management
   terminated Barr for multiple performance deficiencies. But Barr argues that
   these “performance deficiencies” were pretext for the real reason for his
   termination, which was his age. 1
          Barr worked at the company’s “flagship” location. Because this
   location generated much of the company’s business, it caught management’s
   attention when the store was not performing well. To redress this issue,
   Stripes replaced the store’s management in the spring of 2015. Tim Foster
   took over as General Manager and Theresa Ferm took over as Assistant
   General Manager.
          Barr contends that, prior this management change, he had a very
   successful career at Stripes, during which he received employee awards and
   was never reprimanded or disciplined. But that all changed shortly after
   Foster and Ferm began their tenures. Barr alleges that, from the very
   beginning, Ferm repeatedly berated and insulted him about his age and
   general slowness. She supposedly told him that he needed to quit so that she



          1
              Barr was 63 years old at the time of his termination.




                                                  2
Case: 21-20278      Document: 00516271441          Page: 3      Date Filed: 04/07/2022




                                    No. 21-20278


   could hire a 19-year-old at minimum wage. When he would not quit, she
   allegedly cut his hours, causing him to lose his benefits.
          Barr claims that he complained to human resources on multiple
   occasions for his mistreatment and reduced hours. He also visited the Texas
   Workforce Commission (“TWC”) on July 1, 2015 to apply for partial
   unemployment when his hours were reduced. Even though he eventually got
   his hours and benefits restored, he claims that Ferm’s hostile treatment
   intensified and became “chronic.”
          Despite a previously clean record, Barr was written up four times in
   the months that ensued, eventually resulting in his termination. Ferm first
   wrote Barr up for failing to stock disposable hand towels in the dispensers at
   the gas pumps. Five months later, Ferm wrote Barr up a second time for
   taking a break even though the soda fountain drink dispenser needed to be
   restocked with 44-oz cups. Days later, Tim Foster wrote Barr up for failing
   to stock the Coca-Cola cooler at the beginning on his morning shift. On
   March 3, 2016, Foster wrote Barr’s final write-up, which was also his
   termination notice. Barr supposedly failed to organize crates after Foster had
   instructed him to. Barr challenges the legitimacy of each of these write-ups,
   suggesting that they were pretextual and that his termination was actually
   motivated by his age and his complaints to human resources.
    II.   Administrative Remedies
          Immediately after his termination, Barr filed a claim with the TWC
   for unemployment benefits. Although the TWC process primarily addressed
   Barr’s eligibility for unemployment benefits, the TWC records did
   acknowledge his claims of age discrimination. But nothing in the TWC
   records indicated that Barr intended to pursue claims of discrimination or
   that he authorized the TWC to investigate his allegations.




                                          3
Case: 21-20278         Document: 00516271441                Page: 4       Date Filed: 04/07/2022




                                           No. 21-20278


           Barr filed an intake questionnaire with the EEOC in November 2016, 2
   on which he indicated his intent to pursue claims of discrimination and
   provided his authorization for the EEOC to investigate further. All parties
   agree that this questionnaire qualifies as an administrative complaint to the
   EEOC and TWC for purposes of federal and state law. 3                               After its
   investigation, the EEOC concluded that Barr was “terminated for
   performance issues which [he] had been warned about” and that there was
   insufficient evidence to suggest that Foster or Ferm were motivated by age




           2
              In the district court, the parties disputed whether this intake questionnaire was
   the first complaint that qualified as a charge of discrimination. On August 8, 2016, the
   EEOC received an initial intake questionnaire from Barr, but he failed to check the box
   indicating that he intended to pursue claims of discrimination and that he wanted the
   EEOC to investigate. This was a necessary feature for the questionnaire to count as a
   charge of discrimination. See Fed. Express Corp. v. Holowecki, 552 U.S. 389, 402, 128 S. Ct.
   1147, 1157–58 (2008). After the EEOC informed him that he needed to complete this
   aspect of the form, Barr allegedly returned to the EEOC and completed the form. In an
   affidavit, he attests that he did so within two weeks of initially submitting the questionnaire.
   But the official EEOC records suggested otherwise. Because of the conflicting evidence,
   the trial judge determined at the summary judgment stage that this conflict ultimately
   posed a fact question for the jury. At trial, however, the district court refused to admit the
   checked questionnaire because Barr failed to adequately authenticate it.
           It is unclear whether Barr challenges this ruling on appeal. On the one hand, he
   repeatedly admits that the “uncontroverted evidence” shows that November 29, 2016 is
   the date on which he filed his charge of discrimination. Yet, confusingly, he also complains
   about the district court’s refusal to admit the checked-August questionnaire into evidence.
   Ultimately, Barr asserts no substantive argument as to why the district court’s exclusion
   was improper and, thus, the court declines consider the issue. United States v. Avants,
   367 F.3d 433, 442 (5th Cir. 2004) (parties forfeit inadequately briefed evidentiary
   objections).
           3
             Holowecki, 552 U.S. at 402, 128 S. Ct. at 1157–58; 40 TEX. ADMIN.
   CODE § 819.71(2) (“For a complaint filed with EEOC and deferred to [TWC’s Civil
   Rights Division], timeliness of the complaint shall be determined by the date on which the
   complaint is received by EEOC.”).




                                                  4
Case: 21-20278      Document: 00516271441          Page: 5    Date Filed: 04/07/2022




                                    No. 21-20278


   when they terminated him. It issued a right-to-sue letter on June 29, 2017,
   which Barr claimed to have received on July 6, 2017.
   III.   Procedural History
          Barr filed a complaint in Texas state court 88 days after receiving his
   right-to-sue letter. But his complaint failed to reference any state or federal
   statute. Rather, it simply accused Stripes of “age discrimination in violation
   of the law.”     Accordingly, Stripes filed a special exception seeking
   clarification regarding the basis of Barr’s claims. Barr soon thereafter
   amended his complaint to include claims under state law only. Months later,
   he amended his complaint a second time to include claims under the ADEA.
          As discussed below, these events proved dispositive in the district
   court. Thus, for clarity, the relevant timeline is reproduced as follows.
          March 3, 2016: Stripes terminated Barr.
          March 3, 2016: Barr filed a claim with the TWC for
          unemployment benefits and tangentially mentioned his
          discrimination complaints.
          November 29, 2016 (271 days after termination): Barr filed
          an administrative complaint with the EEOC and the TWC.
          June 29, 2017: The EEOC issued a notice of dismissal to Barr
          (i.e., his right-to-sue letter), which notified him that he “must”
          file a lawsuit “within 90 days of the date you receive this
          Notice.”
          July 6, 2017: Barr presumptively received his right-to-sue
          letter.
          October 2, 2017 (88 days after receipt of right-to-sue letter):
          Barr filed a complaint in Texas state court. He accused Stripes
          of “age discrimination in violation of the law,” but did not cite
          to a specific statutory provision—state or federal—under
          which Barr sought relief.




                                          5
Case: 21-20278          Document: 00516271441       Page: 6   Date Filed: 04/07/2022




                                     No. 21-20278


          November 10, 2017: Stripes files a special exception seeking
          clarification of the basis of Barr’s lawsuit.
          November 21, 2017 (138 days after receipt of right-to-sue
          letter): Barr filed an amended complaint, specifying that he
          sought relief under Chapter 21 of the Texas Labor Code.
          January 16, 2018 (194 days after receipt of right-to-sue
          letter): Bar filed a second amended complaint, adding claims
          under the ADEA.
          Stripes removed Barr’s suit to federal court once he added the federal
   claims. Stripes moved to dismiss and, later, for summary judgment, alleging
   that Barr had failed to timely exhaust his administrative remedies and that his
   federal claims were untimely. Specifically, it alleged that Barr (i) failed to
   timely file his administrative complaint with the TWC for purposes of his
   state claims; and (ii) that he further failed to file suit under the ADEA within
   90 days of receiving his notice of dismissal from the EEOC. The district
   court denied both motions, concluding that there were fact issues underlying
   both questions best resolved by a jury. 4
          The case went to trial. After Barr presented his case-in-chief, Stripes
   moved for judgment as a matter of law under Federal Rule of Civil Procedure
   50 on the same grounds it sought summary judgment and dismissal.
   Alternatively, Stripes also argued that Barr’s evidence was insufficient to
   prove his claims on the merits. The court orally granted the Rule 50 motion
   based on “several grounds, each of which” it determined “[was]
   dispositive.”
          First, the court held that Barr failed to timely exhaust his state-law
   claims and, as a result, those claims were barred. Moreover, because the state
   claims were unexhausted, the original state complaint was not a viable means


          4
              See supra note 2.




                                          6
Case: 21-20278        Document: 00516271441              Page: 7       Date Filed: 04/07/2022




                                         No. 21-20278


   for relating the federal claims back. In other words, the federal claims—
   which were asserted after the 90-day deadline—could not relate back to this
   failed complaint. 5 Second, the court listed a number of reasons why the
   discrimination claim failed on the merits, including the fact that there was
   “no showing of a comparator in the Stripes workplace,” “no showing of
   retaliation,” and no showing of the minimum required “harassment.” Barr
   moved for a new trial under Federal Rule of Civil Procedure 59, which the
   district court denied. Barr timely appealed the grant of Stripes’s Rule 50
   motion and the denial of his Rule 59 motion.
                               STANDARD OF REVIEW
           We review the district court’s grant of Stripes’s Rule 50 motion de
   novo. Taylor-Travis v. Jackson State Univ., 984 F.3d 1107, 1112 (5th Cir.), cert.
   denied, 142 S. Ct. 101 (2021). “Judgment as a matter of law is appropriate if
   there is no legally sufficient evidentiary basis for a reasonable jury to find for
   a party on an issue.” Id. (quoting Industrias Magromer Cueros y Pieles S.A. v.
   La. Bayou Furs Inc., 293 F.3d 912, 918 (5th Cir. 2002)). See also FED. R. CIV.
   P. 50(a)(1). The district court’s denial of Barr’s motion for a new trial is
   reviewed for abuse of discretion. Fornesa v. Fifth Third Mortg. Co., 897 F.3d
   624, 627 (5th Cir. 2018).
                                       DISCUSSION
           The dispositive questions before the court are whether the district
   court erred by determining that Barr’s state claims were unexhausted and




           5
            While the district court did not expressly state this while ruling, this seems to
   have been the basis for its decision regarding the federal claims. This is the only argument
   Stripes presented for the federal claims and the district court engaged orally with this
   notion while the parties were debating the issue.




                                                7
Case: 21-20278         Document: 00516271441               Page: 8      Date Filed: 04/07/2022




                                          No. 21-20278


   that his federal claims were untimely. We address each in turn. We
   ultimately agree with the district court on both issues, and thus affirm.
     I.    State-law claims
           Texas law requires that a claimant seeking to file suit for employment
   discrimination must first file a complaint with the TWC within 180 days of
   the unlawful employment practice. TEX. LABOR CODE ANN. § 21.202(a).
   This deadline is “mandatory and jurisdictional.” 6 Specialty Retailers, Inc. v.
   DeMoranville, 933 S.W.2d 490, 492 (Tex. 1996); Pegram v. Honeywell, Inc.,
   361 F.3d 272, 281 (5th Cir. 2004). Because Barr filed his charge with the
   EEOC 271 days after his termination, his claims under Chapter 21 of the
   Texas Labor Code were unexhausted.
           Barr contends that he actually had 300 days to exhaust his
   administrative remedies. Specifically, he cites Mennor v. Fort Hood Nat.
   Bank, 829 F.2d 553 (5th Cir. 1987), for the proposition that the 300-day filing
   period provided by federal law applies to his state claims as well. But this is
   a blatant misreading of Mennor. 7 Federal law provides two separate time
   limits for prospective plaintiffs to file their charge of discrimination,
   depending on whether the unlawful conduct occurred in a “deferral state.” 8



           6
               Cf. In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 306–10 (Tex. 2010)
   (overturning a previous holding that the Texas Commission on Human Rights Act’s
   two-year statute of limitations was “mandatory and jurisdictional,” and determining that
   it is not jurisdictional but still “mandatory”).
           7
            Mennor pertained to the interpretation of 42 U.S.C. § 2000e-5(e)(1), which is
   found within Title VII of the Civil Rights Act. Applicable here is the ADEA’s very similar
   provision, 29 U.S.C. § 626(d)(1).
           8
            “A deferral state is one in which (1) a state law prohibiting age discrimination in
   employment is in effect and (2) a state authority has been set up to grant or seek relief from
   such discriminatory practice.” Clark v. Resistoflex Co., A Div. of Unidynamics Corp.,
   854 F.2d 762, 765 (5th Cir. 1988) (citing 29 U.S.C. §§ 626(d), 633(b)).




                                                 8
Case: 21-20278         Document: 00516271441               Page: 9      Date Filed: 04/07/2022




                                          No. 21-20278


   Plaintiffs have 180 days to file a charge of discrimination in a non-deferral
   state and 300 days to file in a deferral state. Clark v. Resistoflex Co., A Div. of
   Unidynamics Corp., 854 F.2d 762, 765 (5th Cir. 1988). The issue in Mennor
   was which of these two federal deadlines applied to a Title VII claim when
   the plaintiff untimely instituted state or local proceedings in a deferral state.
   829 F.2d at 554–55. The court ultimately held that the 300–day filing period
   applied “whether or not these other proceedings are timely instituted under
   state or local law.” Id. at 556.
           This holding has no relevance regarding whether Barr satisfied the
   statutory prerequisites for his state claims. See id. at 556 n.11. The federal
   deadline does not preempt the state deadline in § 21.202(a). Thus, whether
   a plaintiff filed a timely charge for his or her federal claims has no impact on
   the analysis regarding whether a plaintiff filed a timely charge for his state
   claims. See Ashcroft v. HEPC-Anatole, Inc., 244 S.W.3d 649, 651 (Tex. App.
   —Dallas 2008, no pet.). Barr’s state claims were unexhausted and, thus, the
   district court did not err in determining this as a matter of law.
    II.    Federal-law claims
           To bring a claim under the ADEA, a plaintiff must (1) exhaust his
   administrative remedies by filing a timely charge of discrimination with the
   EEOC; and (2) file suit within 90 days of receiving a notice of dismissal from
   the EEOC. 29 U.S.C. § 626(d)(1), (e). The parties agree that Barr exhausted
   his administrative remedies by timely filing his charge with the EEOC within
   300 days. But they dispute whether Barr timely filed suit after receiving his
   right-to-sue letter. For the following reasons, we conclude that he did not. 9


           9
              Barr’s arguments on appeal indicate a mistaken understanding regarding the
   effects of the district court’s order denying Stripes summary judgment. He suggests that
   the district court’s order resolved the exhaustion issue once and for all such that it was not
   free to come to a contrary result later. This is incorrect. A district court is free to grant




                                                 9
Case: 21-20278         Document: 00516271441                Page: 10       Date Filed: 04/07/2022




                                            No. 21-20278


           Barr did not assert a claim under the ADEA until 194 days had lapsed
   after he received his right-to-sue letter. His initial state court complaint,
   which was the only one filed within the 90-day period, plainly did not allege
   a claim under the ADEA. Barr contends that it did not need to because,
   according to him, the nature of the controversy and the basic issues to be
   disputed were clear from the face of the complaint. But this is inapposite
   under federal law, where the 90-day filing requirement is “strictly
   construed.” See Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir.
   2002). Furthermore, the language of the ADEA provides that “a civil action
   may be brought under this section” within 90 days of receipt of a notice of
   dismissal. 29 U.S.C. § 626(e) (emphasis added). Filing a vague complaint in
   state court alleging employment discrimination claim is not a civil action
   “under this section.”
           Additionally, as a practical matter, Barr’s position is contradicted by
   the fact that, when Stripes filed a special exception seeking clarification
   regarding the basis of his claims, Barr amended his complaint by adding only
   state claims. He did not add his federal claims until months later. Yet he now
   contends on appeal that everyone should have known that from the beginning
   he was invoking his rights under the ADEA. We reject such a strained
   understanding of the 90-day filing requirement. Accordingly, Barr’s original
   state complaint did not satisfy his requirement to file under the ADEA within
   90 days.




   judgment as a matter of law even where it previously denied a summary judgment motion
   on the same grounds. “[T]he denial of a motion for a summary judgment because of
   unresolved issues of fact does not settle or even tentatively decide anything about the merits
   of the claim. It is strictly a pretrial order that decides only one thing—that the case should
   go to trial.” Switzerland Cheese Ass’n, Inc. v. E. Horne’s Mkt., Inc., 385 U.S. 23, 25, 87 S. Ct.
   193, 195 (1966). See also Gross v. S. Ry. Co., 446 F.2d 1057, 1060 (5th Cir. 1971).




                                                  10
Case: 21-20278        Document: 00516271441                Page: 11        Date Filed: 04/07/2022




                                           No. 21-20278


             Additionally, the ADEA claims do not relate back to the original
   complaint. Texas law governs whether the federal claims relate back to the
   initial complaint because the second amended complaint was filed in state
   court. Taylor v. Bailey Tool Mfg. Co., 744 F.3d 944, 946–47 (5th Cir. 2014).
   Texas law allows a filing to relate back “to a cause of action . . . that is not
   subject to a plea of limitation when the pleading is filed . . . .” 10 TEX. CIV.
   PRAC. & REM. CODE § 16.068 (emphasis added). The original state
   complaint was indeed subject to such limitation because the underlying state
   claims were barred for being untimely exhausted. Thus, because Barr’s
   complaint was barred when filed due to his unviable state claims, the
   subsequently added federal claims cannot relate back. Taylor, 744 F.3d at
   947.
             Likewise, the district court did not abuse its discretion when denying
   Barr’s motion for a new trial. We do not reach Barr’s challenges to the
   district court’s determination on the merits because failure to exhaust and
   failure to timely file independently justify resolving this case as a matter of
   law. 11




             10
              “A plea of limitation is an affirmative defense[]” asserting that a plaintiff’s claim
   is barred by limitations. Weaver v. E-Z Mart Stores, Inc., 942 S.W.2d 167, 170 (Tex. App.—
   Texarkana 1997, no writ) (citing Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 517
   (Tex. 1988)); see also Murray v. San Jacinto Agency, 800 S.W.2d 826, 829–30 (Tex. 1990).
             11
              We additionally reject Barr’s contention that the district court denied him due
   process by not allowing Barr’s counsel to finish arguing his Rule 50 motion before granting
   Stripes’s Rule 50 motion. The record shows that Barr had ample opportunity to present
   his case and argue for the sufficiency of his evidence. There is no case or statute granting
   Barr a right to the time and opportunity to orally argue every individual point he wishes to
   raise, nor does he present a cogent theory regarding why the Constitution supports one.




                                                 11
Case: 21-20278   Document: 00516271441        Page: 12   Date Filed: 04/07/2022




                               No. 21-20278


                             CONCLUSION
         For the foregoing reasons, we AFFIRM.




                                    12